FILED
                            NOT FOR PUBLICATION                             APR 23 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOHN A. SEGURA-NEIRA,                            No. 11-71453

              Petitioner,                        Agency No. A071-621-528

 v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 6, 2015**
                               Pasadena, California

Before: KLEINFELD, McKEOWN, and M. SMITH, Circuit Judges.

      John A. Segura-Neira petitions for review of the BIA’s determination that he

was properly found subject to removal. Because the parties are familiar with the

facts and procedural history of this case, we repeat only those facts necessary to

resolve the issues raised on appeal. We deny the petition.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Segura is removable pursuant to 8 U.S.C. § 1227(a)(2)(A)(i), which

provides: “Any alien who is convicted of a crime involving moral turpitude

committed within five years . . . after the date of admission, and is convicted of a

crime for which a sentence of one year or longer may be imposed, is deportable.”

      Segura was convicted of grand theft of personal property under Cal. Penal

Code § 487(a). Grand theft is a crime involving moral turpitude. Rashtabadi v.

INS, 23 F.3d 1562, 1568 (9th Cir. 1994). Grand theft is punishable “by

imprisonment in a county jail not exceeding one year.” Cal. Penal Code § 489(c).

      Segura argues that we should consider that while the initial offense was a

felony, it was later reduced to a misdemeanor. However, regardless of whether the

conviction was for a misdemeanor or a felony, the punishment for the offense can

be one year. See Cal. Penal Code § 489(c). Cal. Penal Code § 19 does not help

Segura. That statute provides that “[e]xcept in cases where a different punishment

is prescribed by any law of this state, every offense declared to be a misdemeanor

is punishable by imprisonment in the county jail not exceeding six months.” Cal.

Penal Code § 19. As we recently explained in Ceron v. Holder:

      California Penal Code section 19 specifies a general statutory
      maximum penalty of six months' imprisonment in the county jail for
      all misdemeanors, “[e]xcept in cases where a different punishment is
      prescribed by any law of this state.” (Emphasis added.) That is,
      whenever the criminal statute in question prescribes a different


                                          2
      maximum penalty, the six-month default maximum simply does not
      apply.

747 F.3d 773, 778 (9th Cir. 2014) (en banc). Such is the case here. Cal. Penal

Code § 489(c) prescribes a different maximum penalty for a grand theft

misdemeanor – imprisonment in a county jail not exceeding one year – and thus

“the default statutory maximum of six months, prescribed by section 19, is

inapplicable.” Id. Therefore, because Segura meets all requirements under 8

U.S.C. § 1227(a)(2)(A)(i), he is deportable.

      PETITION DENIED.




                                         3